944 A.2d 641 (2008)
194 N.J. 363
In the Matter of Kenneth Stanford WARD, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
April 10, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-103, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), KENNETH STANFORD WARD of BALTIMORE, MARYLAND, who was admitted to the bar of this State in 2001, should be suspended from the practice of law for a period of one year based on discipline imposed in Maryland that in New Jersey violates RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed and to promptly respond to requests for information), RPC 1.4(c) (failure to explain matter to extent necessary to permit client to make informed decisions), RPC 1.5(a) (unreasonable fees), RPC 5.3(c) (supervisory violations), RPC 8.4(a) (violating RPCs), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(c) (conduct prejudicial to the administration of justice);
And KENNETH STANFORD WARD having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KENNETH STANFORD WARD is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Maryland; and it is further 
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; *642 (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.